      Case: 3:20-cv-00214-JMV Doc #: 22 Filed: 08/02/21 1 of 2 PageID #: 1161




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

SABRINA YOUNG
     PLAINTIFF

         VS.                                                   CAUSE NO.: 3:20-cv-214-JMV

COMMISSIONER OF SOCIAL SECURITY
    DEFENDANT



                                          FINAL JUDGMENT

         This cause is before the Court on Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration

denying claims for a period of disability and disability insurance benefits and supplemental

security income. The parties have consented to entry of final judgment by the United States

Magistrate Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of

Appeals for the Fifth Circuit. The Court, having reviewed the administrative record, the

briefs of the parties, and the applicable law, and having heard oral argument, finds as

follows:

         For the reasons announced by the Court on the record at the conclusion of oral

argument during a hearing held today, the Court finds there is no reversible error, and the

Commissioner’s decision is supported by substantial evidence in the record.1 Therefore, the


1
  The Court’s review of the Commissioner’s final decision that Plaintiff was not disabled is limited to two
inquiries: (1) whether substantial evidence supports the Commissioner’s decision; and (2) whether the decision
comports with relevant legal standards. See 42 U.S.C. § 405(g); Greenspan v. Shalala, 38 F.3d 232, 236 (5th
Cir. 1994). When substantial evidence supports the Commissioner’s findings, they are conclusive and must be
affirmed. See 42 U.S.C. § 405(g); Richardson v. Perales, 402 U.S. 389, 401 (1971). Plaintiff’s arguments
regarding the ALJ’s failure to properly consider the opinions of Robert Moss, Ph.D., are without merit because
Plaintiff has shown no error in the ALJ’s evaluation of Dr. Moss’s opinion regarding the claimant’s intellectual
functioning—the ALJ properly considered supportability and consistency in accordance with the regulations—
      Case: 3:20-cv-00214-JMV Doc #: 22 Filed: 08/02/21 2 of 2 PageID #: 1162




decision of the Commissioner is hereby AFFIRMED.

         SO ORDERED AND ADJUDGED this, the 2nd day of August, 2021.


                                                       /s/ Jane M. Virden
                                                       U.S. MAGISTRATE JUDGE




and Plaintiff has failed to meet her burden to show prejudice, even assuming the ALJ failed to properly evaluate
any of Dr. Moss’s findings or other putative opinions. And Plaintiff’s argument that the ALJ did not properly
consider her severe headaches fails because the Plaintiff, again, has shown no prejudice. The record
demonstrates, and Plaintiff’s counsel essentially acknowledged during the hearing, that many of the claimant’s
headaches either attended or were closely related to her seizures (i.e., they either came before or were postictal
symptoms). Indeed, Plaintiff makes no argument the RFC does not properly account for her seizures and points
to no evidence in the record supporting additional limitations that should have been included in the RFC found
by the ALJ.
                                                        2
